                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PATRICK CHARLES ALLEN, AA4729,                      Case No. 12-cv-03769-CRB
                                   8                   Petitioner,
                                                                                            ORDER DENYING PETITION FOR A
                                   9            v.                                          WRIT OF HABEAS CORPUS
                                  10    CONNIE GIPSON, Warden,
                                  11                   Respondent.

                                  12          Petitioner Patrick Charles Allen, a state prisoner incarcerated at Solano State Prison, seeks
Northern District of California
 United States District Court




                                  13   a writ of habeas corpus under 28 U.S.C. § 2254 invalidating a conviction and sentence from

                                  14   Alameda County Superior Court. Per order filed on May 25, 2018, after two stays to allow

                                  15   Petitioner to return to state court to exhaust new claims, this Court found that the operative

                                  16   Amended Petition (dkt. #71) merited an answer from respondent as to why a writ of habeas corpus

                                  17   should not be granted. Respondent has filed an answer (dkt. # 12) and petitioner has filed a

                                  18   traverse (dkt. #75)

                                  19                                            BACKGROUND

                                  20   A.     Statement of the Case

                                  21          Petitioner was charged by information with murder with the personal use of a firearm and

                                  22   the personal infliction of great bodily injury; possession of a firearm by a felon; and one prior

                                  23   felony conviction.

                                  24          On November 13, 2008, Petitioner pleaded guilty to possession of a firearm by a felon.

                                  25          On December 8, 2008, a jury in the Alameda County Superior Court convicted Petitioner

                                  26   of first degree murder and found true the personal use of a firearm allegation.

                                  27          On June 26, 2009, the Alameda County Superior Court sentenced Petitioner to 50 years to

                                  28   life imprisonment. The California Court of Appeal affirmed Petitioner’s conviction on January
                                   1
                                       14, 2011, and the California Supreme Court denied a petition for review on September 12, 2012.
                                   2
                                               On July 12, 2012, Petitioner filed a petition for writ of habeas corpus in the California
                                   3
                                       Court of Appeal. On July 26, 2012, the California Court of Appeal denied the petition.
                                   4
                                               On July 31, 2012, Petitioner filed a petition for review in the California Supreme Court.
                                   5
                                       On September 12, 2012, the California Supreme Court denied the petition.
                                   6
                                               Petitioner filed a petition for writ of habeas corpus in this Court on July 18, 2012. He then
                                   7
                                       filed a petition for stay and abeyance pending exhaustion in the state courts, and this Court granted
                                   8
                                       that petition on October 23, 2012.
                                   9
                                               On July 17, 2013, Petitioner filed a petition for writ of habeas corpus in state trial court.
                                  10
                                       The trial court denied that petition without prejudice on September 16, 2013.
                                  11
                                               On November 20, 2013, Petitioner filed a habeas petition in the California Court of
                                  12
Northern District of California




                                       Appeal. The California Court of Appeal denied that petition on December 6, 2013.
 United States District Court




                                  13
                                               On December 30, 2013, Petitioner filed a habeas petition in the California Supreme Court.
                                  14
                                       The California Supreme Court denied that petition on June 25, 2014.
                                  15
                                               Petitioner moved to lift the federal stay, and this Court granted the motion and issued an
                                  16
                                       order to show cause on August 21, 2014. On February 9, 2015, this Court dismissed some of
                                  17
                                       Petitioner’s claims and ordered respondent to file an answer.
                                  18
                                               On March 11, 2015, Respondent answered the petition, and the Court ordered that the
                                  19
                                       traverse be filed by April 20, 2015. Petitioner requested, and this Court granted, several extensions
                                  20
                                       of time to file the traverse.
                                  21
                                               On February 29, 2016, Petitioner filed a motion to substitute his attorney due to a conflict
                                  22
                                       of interest. This Court granted the motion on April 19, 2016, and new counsel was appointed to
                                  23
                                       represent Petitioner on April 28, 2016.
                                  24
                                               On January 10, 2017, this Court granted Petitioner’s motion to stay federal proceedings
                                  25
                                       pending exhaustion of an additional claim in the California Supreme Court.
                                  26
                                               On March 1, 2018, Petitioner filed a habeas petition to exhaust that claim in the California
                                  27
                                  28                                                      2
                                   1
                                       Supreme Court.
                                   2
                                               On May 23, 2018, the California Supreme Court denied the state habeas petition. On May
                                   3
                                       25, 2018, this Court lifted the stay and ordered Petitioner to file this amended petition by July 6,
                                   4
                                       2018.
                                   5
                                               On July 6, 2018, Petitioner filed the operative Amended Petition.
                                   6
                                       B.      Statement of the Facts
                                   7
                                               The California Court of Appeal summarized the facts of the case as follows:
                                   8
                                                        In 2000, when appellant's sister S.A.1 was 14 years old, and appellant was
                                   9           16, S.A. was raped and impregnated by the husband of a woman for whose
                                               children S.A. had been babysitting. S.A. reported the crime to the police and
                                  10           talked to appellant about it, but as far as S.A. and appellant were aware, no
                                               criminal investigation was pursued. S.A. reluctantly chose to terminate the
                                  11
                                               pregnancy. After the rape, S.A. was uncomfortable around men, and found it
                                  12           difficult to be touched by them.
Northern District of California




                                                        Both S.A. and appellant were very traumatized by this event, and appellant
 United States District Court




                                  13           promised S.A. that he “would never let anything like this happen to [S.A.] again.”
                                               When appellant was 18 years old, he told other participants in a youth leadership
                                  14           development program that S.A.'s rape was one of the worst things that had
                                               happened to him.2
                                  15
                                                        Starting sometime in 2002, S.A. moved into the home of her best friend,
                                  16           Dorothea Atkins (Dorothea, also called Dottie). Dorothea lived with her infant
                                               daughter in the home of her parents, Robert Atkins, Sr. (Robert Sr.) and Irene
                                  17           Atkins (Irene).3 The father of Dorothea's baby did not live with them; Dorothea's
                                               mother had met the man, but was not aware that he had ever visited the Atkins
                                  18           home. The Atkins home also housed Dorothea's brother Robert Atkins, Jr. (Robert
                                               Jr., also called Ducky), who was an 18-year-old college football player. S.A. got
                                  19
                                               along with the Atkins family well, and although she had occasional arguments
                                  20           with Robert Jr., they were friendly most of the time, and never had a physical
                                               fight.
                                  21                    Appellant had been to the Atkins home, and had met Dorothea and Irene,
                                               but did not know Robert Jr., and had never met the father of Dorothea's baby.
                                  22           S.A. told appellant that the father of Dorothea's baby was a drug dealer, about 30
                                  23           years old, who lived near the Atkins family home.

                                  24           1
                                                  To protect the privacy of appellant's sister, we will refer to her by her initials.
                                               2
                                  25              The significance of appellant's statement during the youth leadership
                                               development program is discussed in more detail post, in connection with
                                  26           appellant's contentions regarding the trial court proceedings after his conviction.
                                               3
                                                 Several members of the Atkins family testified at appellant's trial. These
                                  27           individuals all share a surname, so to avoid confusion, and meaning no disrespect,
                                               we will use first names to refer to them.
                                  28                                                      3
                                   1            In 2003, while S.A. was living with the Atkins family, appellant was
                                       convicted of possession of marijuana for sale. As of February 2005, appellant was
                                   2
                                       still making his living as a drug dealer, and kept a gun in his car for protection.
                                   3            On February 27, 2005, Robert Jr. was watching television in the living
                                       room of the Atkins family home. He left briefly to go to the kitchen, and when he
                                   4   returned, found that S.A. had changed the channel. Robert Jr. and S.A. then got
                                       into an argument over the remote control. Irene, who was in bed in another room,
                                   5   heard giggling and laughing at first, but then heard S.A. call to her that she would
                                       “‘call the police if he puts his hands on me.’” Irene did not think S.A. was being
                                   6
                                       serious, and told her that Robert Jr. had the remote first.
                                   7            According to S.A., Robert Jr. was often disrespectful to the women in the
                                       Atkins household, and his demand for the remote control upset S.A. because, as
                                   8   she later realized, she perceived it as a way of trying to exercise power or control
                                       over her. During the argument, Robert Jr., who was much bigger than S.A.,
                                   9   grabbed S.A.'s wrist, lifted her hands over her head, held them there for what was
                                  10   probably about a minute, but felt to S.A. like a long time, and pushed her onto the
                                       couch. After that, S.A. returned to her bedroom, which she shared with Dorothea
                                  11   and the baby. Because of Robert Jr.'s actions in physically overpowering her, S.A.
                                       felt that something “snapped,” and she could not stop crying or calm down.
                                  12            Dorothea, who had been out grocery shopping, returned to find S.A. in
Northern District of California
 United States District Court




                                       tears. Irene told Dorothea that S.A. and Robert Jr. had gotten into an argument in
                                  13   Dorothea's absence. Dorothea then went to her and S.A.'s shared bedroom, where
                                  14   S.A. told her that Robert Jr. had put his hands on her, and that she wanted to leave
                                       the Atkins home permanently and return to that of her own family. Dorothea
                                  15   helped S.A. pack up her things, and told Irene she would take S.A. home, but
                                       soon changed her mind because she did not want to leave the baby. Dorothea then
                                  16   told S.A. to call her brother (i.e., appellant) to get a ride.
                                                S.A. called appellant at 10:43 a.m., and spoke to him for 29 seconds.
                                  17   According to both S.A. and appellant, she was crying during the call. S.A.
                                  18   testified that she told appellant that “Dottie's brother Ducky put his hands on me”
                                       and that she wanted appellant to come pick her up.4 Appellant testified that he
                                  19   heard what S.A. said to him as “Dottie's baby daddy put his hands on me”; thus,
                                       he was under the impression that the person about whom S.A. was complaining
                                  20   was the father of Dorothea's baby, rather than Dorothea's brother. Appellant also
                                       explained that he was unsure whether “put his hands on me” meant the man
                                  21
                                       simply slapped S.A., or sexually assaulted her, but he thought they probably had
                                  22   just had a fight.
                                                Before receiving S.A.'s call, appellant had started his day by smoking
                                  23   marijuana and drinking cognac. He described himself as having been “high” by

                                  24
                                       4
                                  25       According to Dorothea's testimony at appellant's trial, she heard S.A. tell
                                       appellant during the phone call that S.A. and Dorothea's brother had “just got into
                                  26   it.” Shortly after Robert Jr. was killed, Dorothea told a police officer that what
                                       S.A. told appellant was that that Robert Jr. had “put his hands on her.” At trial,
                                  27   she explained that S.A. did not tell appellant that until after appellant arrived at
                                       the Atkins home.
                                  28                                             4
                                   1   10:00 a.m. Upon receiving S.A.'s call, he drove to the Atkins home, but parked
                                       around the comer so that no one would see him go to the trunk of his car, retrieve
                                   2
                                       his gun, and put it in his pocket. He said he took the gun with him because he
                                   3   “didn't know what to expect.”
                                                Appellant knocked on the front door of the Atkins home, and Robert Sr.
                                   4   let him in, having learned from Irene that appellant would be coming to pick up
                                       his sister. Robert Jr. was still sitting on the couch watching television when
                                   5   appellant arrived. Appellant greeted Robert Sr. and Irene nicely and politely, and
                                       went to the doorway of S.A. and Dorothea's shared bedroom. Dorothea described
                                   6
                                       appellant's demeanor at this time as calm, and not upset or agitated. Appellant
                                   7   admitted greeting Dorothea's parents politely; he averred that he was in fact upset
                                       at the time, but was not showing it.
                                   8            When appellant reached the threshold of the bedroom, he asked S .A. what
                                       had happened. According to S.A., she was still unable to stop crying, but she
                                   9   managed to tell appellant again that “Dottie['s] brother put his hands on me,” and
                                  10   pointed at the couch. According to appellant, S.A. did not respond verbally, but
                                       just burst into tears. When S.A. entered the living room, appellant asked her
                                  11   “Which one was it?” or “Where is he?,” and S.A. pointed to Robert Jr.
                                                Appellant testified that at this time; he still was under the impression that
                                  12   the man to whom S.A. pointed was the father of Dorothea's baby, whom he
Northern District of California
 United States District Court




                                       understood to be a bad person, rather than Dorothea's brother. He also still was
                                  13   unsure whether the man had just fought with S.A., or sexually assaulted her. He
                                  14   was starting to think it must have been a sexual assault, however, because S.A.'s
                                       face did not look as though anyone had hit her, and no one in the house explained
                                  15   to him why S.A. was crying.
                                                According to Robert Sr., who was in the living room, appellant politely
                                  16   asked Robert Jr. to step outside with him to talk. Irene and Dorothea testified that
                                       appellant asked Robert Jr., “Can I holler at you, man?” Irene averred that
                                  17   appellant said this in a calm tone of voice and with a calm demeanor; similarly,
                                  18   Dorothea said he spoke quietly. The two young men then left the house, followed
                                       by S.A. According to S.A., neither appellant nor Robert Jr. raised their voices
                                  19   before or after they left the house.
                                                Appellant testified that when he and Robert Jr. left the house, he
                                  20   suspected, but still was not sure, that S.A. had been sexually assaulted. When S.A.
                                       emerged from the house, he asked her again what happened, but she kept on
                                  21
                                       crying and did not answer. At this point, because S.A. was so distraught, and was
                                  22   behaving the same way she had when she told appellant about her rape, appellant
                                       became convinced that the man who had come outside with them (who he still
                                  23   thought was Dorothea's baby's father) had raped or sexually assaulted her. He
                                       testified that as a result, he was overcome with a flood of emotions, was “out of
                                  24   control,” and “wasn't thinking.” Appellant then fired his gun at Robert Jr.; kept
                                       firing until he ran out of bullets; and ran to his car and drove away. At his trial,
                                  25
                                       appellant admitted on cross-examination that the shooting was, as the prosecutor
                                  26   put it, “an excessive response to the situation [appellant] found [him]self in.”
                                                Irene heard the shots a few seconds after the young men went outside, and
                                  27   ran to a window, from which she could see Robert Jr. lying on the ground and
                                  28                                              5
                                   1          appellant shooting him. Robert Sr. also heard the shots, as well as Irene's screams.
                                              He went outside, saw appellant standing over Robert Jr., and asked appellant what
                                   2
                                              he was doing. Appellant did not respond, but ran away, still holding the gun. S.A.
                                   3          was standing nearby. She said something to appellant before he ran away, but
                                              Robert Sr. was not sure whether she said “I told you not to do that”; “I didn't tell
                                   4          you to do that”; or “Why did you have to do that?” S.A. testified that at the time,
                                              she only screamed. She explained that she said “I didn't tell him to do that,” but
                                   5          this was a little later, and she was addressing Robert Sr.
                                                       At 10:59 a.m., the Oakland Police Department received a 911 call about
                                   6
                                              the shooting. When the police arrived, they found Robert Jr. lying on the ground
                                   7          outside the Atkins home. Irene explained to them what had happened. The
                                              autopsy confirmed that Robert Jr. died from multiple gunshot wounds that had
                                   8          caused fatal damage to his heart and lungs. Six bullets were recovered from the
                                              body. Appellant hid the gun in a trashcan outside the home of his friend Walter
                                   9          Abram. After obtaining false identification, appellant traveled to several other
                                  10          states, and to Mexico, where he was arrested while crossing the border into Texas
                                              in late May 2005. In June 2005, while appellant was in jail awaiting trial, the
                                  11          police stopped a car in which Abram was a passenger. A passerby told the police
                                              that a gun had been thrown from the car, and another witness saw a gun on the
                                  12          shoulder of the highway where the police had first tried to pull the car over.
Northern District of California
 United States District Court




                                              Forensic testing later determined that the gun was the one appellant used to kill
                                  13          Robert Jr.
                                  14                   Appellant was charged with murder, with allegations of personal use of a
                                              firearm, personal infliction of great bodily injury, and possession of a firearm by a
                                  15          felon. Just before trial, appellant pleaded guilty to the charge of firearm
                                              possession by a felon. The jury found appellant guilty of first degree murder, and
                                  16          found the firearm use allegation true. Appellant's motion for new trial was denied,
                                              and he was sentenced to 50 years to life in prison.
                                  17

                                  18   People v. Allen, No. A125439, slip op. at 2–6 (Cal. Ct. App. Jan. 14, 2011) (dkt. #26-3)

                                  19   (footnotes in original) [hereinafter “People v. Allen”].

                                  20
                                                                                  DISCUSSION
                                  21
                                       A.     Standard of Review
                                  22
                                              This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in
                                  23
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  24
                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
                                  25
                                              The writ may not be granted with respect to any claim that was adjudicated on the merits in
                                  26
                                       state court unless the state court’s adjudication of the claim: “(1) resulted in a decision that was
                                  27
                                  28                                                      6
                                   1
                                       contrary to, or involved an unreasonable application of, clearly established Federal law, as
                                   2
                                       determined by the Supreme Court of the United States; or (2) resulted in a decision that was based
                                   3
                                       on an unreasonable determination of the facts in light of the evidence presented in the State court
                                   4
                                       proceeding.” Id. § 2254(d).
                                   5
                                               “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court
                                   6
                                       arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if
                                   7
                                       the state court decides a case differently than [the] Court has on a set of materially
                                   8
                                       indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000). “Under the
                                   9
                                       ‘reasonable application clause,’ a federal habeas court may grant the writ if the state court
                                  10
                                       identifies the correct governing legal principle from [the] Court’s decisions but unreasonably
                                  11
                                       applies that principle to the facts of the prisoner’s case.” Id. at 413.
                                  12
Northern District of California




                                               “[A] federal habeas court may not issue the writ simply because the court concludes in its
 United States District Court




                                  13
                                       independent judgment that the relevant state-court decision applied clearly established federal law
                                  14
                                       erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. A
                                  15
                                       federal habeas court making the “unreasonable application” inquiry should ask whether the state
                                  16
                                       court’s application of clearly established federal law was “objectively unreasonable.” Id. at 409.
                                  17
                                               The only definitive source of clearly established federal law under 28 U.S.C. § 2254(d) is
                                  18
                                       in the holdings (as opposed to the dicta) of the Supreme Court as of the time of the state court
                                  19
                                       decision. Id. at 412; Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir. 2003). While circuit law
                                  20
                                       may be “persuasive authority” for determining whether a state court decision is an unreasonable
                                  21
                                       application of Supreme Court precedent, only the Supreme Court’s holdings are binding on the
                                  22
                                       state courts and only those holdings need be “reasonably” applied. Id.
                                  23
                                       B.      Claims
                                  24
                                               Petitioner raises several claims for relief under § 2254: (1) one of the California model jury
                                  25
                                       instructions used in Petitioner’s case, CALCRIM No. 570, violated Petitioner’s constitutional
                                  26
                                       rights to a jury trial, to present a defense, and to due process of law; (2) the trial court’s
                                  27
                                  28                                                       7
                                   1
                                       supplemental instruction in response to a question posed by the jury during deliberations violated
                                   2
                                       Petitioner’s constitutional rights to a jury trial, to present a defense, and to due process of law; (3)
                                   3
                                       trial counsel’s failure to object to the trial court’s supplemental instruction or to request re-
                                   4
                                       instruction denied Petitioner the effective assistance of counsel; (4) trial counsel’s failure to
                                   5
                                       investigate and present evidence supporting the heat of passion defense denied Petitioner the
                                   6   effective assistance of counsel; (5) trial counsel’s failure to object to prosecutorial misconduct
                                   7   during closing argument denied Petitioner the effective assistance of counsel; (6) appellate
                                   8   counsel’s failure to raise a claim of prosecutorial misconduct denied Petitioner the effective
                                   9   assistance of counsel on appeal; (7) appellate counsel’s failure to raise a claim of instructional
                                  10   error denied Petitioner the effective assistance of counsel on appeal; and (8) appellate counsel’s
                                  11   failure to raise a claim challenging the denial of Petitioner’s new trial motion on his Petition for
                                  12   Review to the California Supreme Court denied Petitioner the effective assistance of counsel on
Northern District of California
 United States District Court




                                  13   appeal.

                                  14             The claims may be categorized under three general types of habeas claims — instructional

                                  15   error, ineffective assistance of trial counsel, and ineffective assistance of appellate counsel — and

                                  16   will be addressed within the established frameworks of these types of claims.

                                  17             1.     Instructional Error

                                  18             Petitioner raises two claims for relief based on instructional error: (1) CALCRIM No. 570

                                  19   as given incorrectly stated California law; and (2) the trial court’s supplemental instruction in

                                  20   response to a jury question was error.

                                  21             In reviewing a habeas claim based on instructional error, the reviewing court must inquire

                                  22   “‘whether there is a reasonable likelihood that the jury has applied the challenged instruction in a

                                  23   way’ that violates the constitution.” Estelle v. McGuire, 502 U.S. 62, 72 (1991) (quoting Boyde v.

                                  24   California, 494 U. S. 370, 380 (1990)). To obtain federal habeas relief for error in the jury charge,

                                  25   petitioner must show that the error “so infected the entire trial that the resulting conviction violates

                                  26   due process.” Id. The error may not be judged in artificial isolation, but must be considered in the

                                  27   context of the instructions as a whole and the trial record. Id. In other words, the court must

                                  28                                                       8
                                   1
                                       evaluate jury instructions in the context of the overall charge to the jury as a component of the
                                   2
                                       entire trial process. United States v. Frady, 456 U.S. 152, 169 (1982) (citing Henderson v. Kibbe,
                                   3
                                       431 U.S. 145, 154 (1977)); Prantil v. California, 843 F.2d 314, 317 (9th Cir.1988).
                                   4
                                              In addition, Petitioner must show actual prejudice from the error, i.e., that the error had a
                                   5
                                       substantial and injurious effect or influence on the jury’s verdict, before the court may grant
                                   6
                                       federal habeas relief. Calderon v. Coleman, 525 U.S. 141, 146 (1998) (citing Brecht v.
                                   7
                                       Abrahamson, 507 U.S. 619, 637 (1993)).
                                   8
                                                          a. CALCRIM No. 570
                                   9
                                              Petitioner alleges that CALCRIM No. 570, as given, “erroneously stated that provocation
                                  10
                                       is legally adequate to reduce murder to voluntary manslaughter only if it ‘would’ have caused a
                                  11
                                       reasonable person to act from passion and not from judgment.” Am. Pet. at 16. According to
                                  12
Northern District of California




                                       Petitioner, provocation under California law is adequate to reduce murder to voluntary
 United States District Court




                                  13
                                       manslaughter if it was likely to cause a reasonable person to act from passion — that is, if it could
                                  14
                                       have had such a result. Id. at 16–17.
                                  15
                                              The edition of CALCRIM No. 570 that was read at Petitioner’s trial stated as follows:
                                  16          A killing that would otherwise be murder is reduced to voluntary manslaughter if
                                  17          the defendant killed someone because of a sudden quarrel or in the heat of
                                              passion.
                                  18
                                              The defendant killed someone because of a sudden quarrel or in the heat of
                                  19          passion if:
                                  20          1. The defendant was provoked;
                                  21
                                              2. As a result of the provocation, the defendant acted rashly and under the
                                  22             influence of intense emotion that obscured his reasoning or judgment;

                                  23          AND
                                  24
                                              3. The provocation would have caused a person of average disposition to act
                                  25             rashly and without due deliberation, this is, from passion rather than from
                                                 judgment.
                                  26
                                              Heat of passion does not require anger, rage, or any specific emotion. It can be
                                  27          any violent or intense emotion that causes a person to act without due deliberation
                                  28                                                   9
                                   1          and reflection.
                                   2
                                              In order for heat of passion to reduce a murder to voluntary manslaughter, the
                                   3          defendant must have acted under the direct and immediate influence of
                                              provocation as I have defined it. While no specific type of provocation is
                                   4          required, slight or remote provocation is not sufficient. Sufficient provocation
                                              may occur over a short or long period of time.
                                   5
                                              It is not enough that the defendant simply was provoked. The defendant is not
                                   6
                                              allowed to set up his own standard of conduct. You must decide whether the
                                   7          defendant was provoked and whether the provocation was sufficient. In deciding
                                              whether the provocation was sufficient, consider whether an ordinary person of
                                   8          average disposition would have been provoked and how such a person would
                                              react in the same situation knowing the same facts.
                                   9

                                  10          If enough time passed between the provocation and killing for an ordinary person
                                              of average disposition to “cool off” and regain his or her clear reasoning and
                                  11          judgment, then the killing is not reduced to voluntary manslaughter on this basis.

                                  12          The People have the burden of proving beyond a reasonable doubt that the
Northern District of California
 United States District Court




                                              defendant did not kill as the result of a sudden quarrel or in the heat of passion. If
                                  13          the People have not met this burden, you must find the defendant not guilty of
                                  14          murder.
                                       Am. Answer (dkt. #72) at 10–11 (emphasis added in Answer).
                                  15
                                              The California Court of Appeal rejected Petitioner’s claim that CALCRIM No. 570 was
                                  16
                                       inadequate, finding that, even if each “would” used in the instruction should have been replaced
                                  17
                                       with “could,” the error was “harmless beyond a reasonable doubt.” People v. Allen, slip op. at 10.
                                  18
                                       The California Court of Appeal’s rejection was not contrary to, or an unreasonable application of,
                                  19
                                       clearly established Supreme Court Precedent. See 28 U.S.C. § 2254(d).
                                  20
                                              This Court notes at the outset that Petitioner’s claim that CALCRIM No. 570 improperly
                                  21
                                       stated California law is not a cognizable federal habeas claim under § 2254 because it is well
                                  22
                                       established that federal habeas relief does not lie in a state court’s violation of state law. See
                                  23
                                       Estelle, 502 U.S. at 71–72 (“the fact that the instruction was allegedly incorrect under state law is
                                  24
                                       not a basis for habeas relief.”); Menendez v. Terhune, 422 F.3d 1012, 1029 (9th Cir. 2005) (errors
                                  25   in state law cannot form basis for federal habeas relief). Only Petitioner’s claim that CALCRIM
                                  26   No. 570 violated his rights to a jury trial, to present a defense, and to due process of law is a
                                  27   cognizable federal habeas claim under § 2254.
                                  28                                                     10
                                   1
                                              But Petitioner cites no clearly established Supreme Court precedent prohibiting an
                                   2
                                       instruction using “would” instead of “could” to explain the objective prong of the provocation
                                   3
                                       defense to murder. Nor does he show how the alleged instructional error “so infected the entire
                                   4
                                       trial that the resulting conviction violates due process.” See Estelle, 502 U.S. at 72.
                                   5
                                              This Court finds that there is no reasonable likelihood that the jury applied CALCRIM No.
                                   6   570 in a way that violates due process. The use of “would” when describing the objective prong
                                   7   of the heat of passion defense does not so alter the provocation standard that the jury would have
                                   8   misapplied the law. See id. The distinction of whether a person of average disposition “would”
                                   9   have acted without judgment or “could” have acted without judgment does not raise the
                                  10   provocation standard to an unconstitutional plane. Regardless of the word used, the objective
                                  11   prong of this defense is asking the jury to speculate on whether a person of average disposition
                                  12   might have acted rashly under the same circumstances that Petitioner was in. Because it is
Northern District of California
 United States District Court




                                  13   unknowable whether every single reasonable person would have acted rashly under Petitioner’s

                                  14   circumstances, there will always be an element of speculation when the jury makes this kind of

                                  15   determination. The difference in the scope of the speculation inherent in determining whether a

                                  16   reasonable person “would” or “could” act a certain way, if there is any, is not of such a scale as to

                                  17   cast doubt upon the fairness of the trial as a whole.
                                              Even if this Court assumes, without deciding, that Petitioner can meet his burden under
                                  18
                                       Estelle of showing that the use of CALCRIM No. 570 carried a reasonable likelihood that the jury
                                  19
                                       applied the challenged instruction in a way that violates Petitioner’s constitutional rights,
                                  20
                                       Petitioner has not shown that he was actually prejudiced by such error.
                                  21
                                              Petitioner has not shown how the mere changing of the words “would” to “could”
                                  22
                                       throughout the jury instructions had a substantial and injurious effect or influence on the jury’s
                                  23
                                       verdict. See Brecht, 507 U.S. at 637. The only evidence that Petitioner presented at trial to
                                  24
                                       support his provocation defense is his own testimony. People v. Allen, slip op. at 11. Petitioner
                                  25
                                       testified about the effect that his sister’s rape had on him, and about the flood of emotion with
                                  26
                                       which he was overcome upon learning that another man had “put his hands on” her. Id. at 5, 11–
                                  27
                                  28                                                     11
                                   1
                                       12. But the prosecution brought evidence, including Petitioner’s own admission, that Petitioner
                                   2
                                       parked his car away from the victim’s home, obtained a gun from the trunk of that car, walked the
                                   3
                                       distance from his car to the victim’s home, calmly entered the home, saw that his sister was still in
                                   4
                                       tears, calmly asked the victim to step outside, and shot the victim with every bullet in his gun.
                                   5
                                       The jury was entitled to disregard Petitioner’s testimony regarding his mental state at the time of
                                   6   the shooting, and to find, based on the evidence presented by the prosecutor, that Petitioner did not
                                   7   kill under the heat of passion and was guilty of first degree murder.
                                   8                      b. The trial court’s supplemental instruction in response to a jury question
                                   9          Petitioner claims that the trial court’s response to a question posed by the jury violated his
                                  10   constitutional right to due process. Petitioner described the question and response as follows:
                                  11          Within an hour of commencing deliberations, the jurors submitted a request for
                                              “[f]urther clarification between criteria for deciding 1st Degree Murder or 2nd
                                  12          Degree Murder.” After conferring with counsel, the trial court responded:
Northern District of California
 United States District Court




                                              “Murder requires malice aforethought, which may be either express or implied.
                                  13          Your instructions define those terms. [¶] If the murder was deliberate and
                                  14          premeditated, as defined by the instructions, it is of the first degree. [¶] All other
                                              murders are of the second degree. [¶] Is there some additional specific guidance
                                  15          the court can provide that is not contained in the instructions you already have?”

                                  16   Am. Pet. at 18.

                                  17          The response to the jury’s question was not constitutional error because the trial court

                                  18   merely responded to the question asked and referred the jury back to the instructions given, which

                                  19   included instruction on provocation. The jury specifically asked about the difference between first

                                  20   degree murder and second degree murder. It did not ask about provocation or about voluntary

                                  21   intoxication. The trial court then responded by reiterating that murder requires malice

                                  22   aforethought. If the murder was deliberate and premeditated, the court went on, it is first degree

                                  23   murder. If it was not deliberate and premeditated, but still had the element of malice aforethought,

                                  24   it was second degree murder. This response addressed precisely the clarification sought in the

                                  25   question.

                                  26          The California Court of Appeal rejected Petitioner’s claim on the ground that he did not

                                  27   show prejudice from the trial court’s response. People v. Allen, slip op. at 8–9. This Court

                                  28                                                    12
                                   1
                                       agrees. Petitioner has not shown that the trial court’s response had a “substantial and injurious
                                   2
                                       affect” on the jury’s verdict in large part because there is nothing substantially noteworthy about
                                   3
                                       the response. See Brecht, 507 U.S. at 637. As noted above, the court merely responded to the
                                   4
                                       question posed and referred the jury back to the entirety of the instructions already given. The
                                   5
                                       response was innocuous.
                                   6
                                              There is no colorable argument that the verdict likely would have been different if the
                                   7
                                       court had referred the jury specifically to CALCRIM Nos. 522 (provocation can reduce murder to
                                   8
                                       manslaughter) and 625 (voluntary intoxication can influence the mens rea element to murder), as
                                   9
                                       Petitioner suggests. That the jury posed a question on the difference between first degree murder
                                  10
                                       and second degree murder may suggest that the jury was only considering those two options at
                                  11
                                       that time. It is entirely possible that the jury had foreclosed the possibility of finding voluntary
                                  12
Northern District of California




                                       manslaughter, and instead was deciding only on whether to find Petitioner guilty of first degree
 United States District Court




                                  13
                                       murder or second degree murder.
                                  14
                                              Regardless, this Court is satisfied that federal habeas relief is not in order based on this
                                  15
                                       claim because the California Court of Appeal’s rejection of the claim was not objectively
                                  16
                                       unreasonable. See 28 U.S.C. § 2254(d).
                                  17
                                              2.      Ineffective Assistance of Counsel at Trial
                                  18
                                              Petitioner raises three claims for relief based on ineffective assistance of counsel at trial:
                                  19
                                       (1) trial counsel’s failure to object to the trial court’s response to a jury question amounted to
                                  20
                                       ineffective assistance; (2) trial counsel’s failure to investigate and present evidence supporting the
                                  21
                                       heat of passion defense amounted to ineffective assistance; and (3) trial counsel’s failure to object
                                  22
                                       to prosecutorial misconduct amounted to ineffective assistance.
                                  23
                                              A claim of ineffective assistance of counsel is cognizable as a claim of denial of the Sixth
                                  24
                                       Amendment right to counsel which guarantees not only assistance, but effective assistance of
                                  25
                                       counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). A meritorious claim for ineffective
                                  26
                                       assistance lies where counsel’s conduct so undermined the proper functioning of the adversarial
                                  27
                                  28                                                     13
                                   1
                                       process that the trial cannot be relied upon as having produced a just result. Id.
                                   2
                                              In order to prevail on a Sixth Amendment ineffectiveness of counsel claim, Petitioner must
                                   3
                                       show (1) that counsel’s performance was deficient, i.e., that it fell below an “objective standard of
                                   4
                                       reasonableness” under prevailing professional norms, id. at 687–88, and (2) that Petitioner was
                                   5
                                       prejudiced by counsel’s deficient performance, i.e., that “there is a reasonable probability that, but
                                   6
                                       for counsel’s unprofessional errors, the result of the proceeding would have been different,” id. at
                                   7
                                       694.
                                   8
                                              To meet Strickland’s first prong, a petitioner must show that counsel’s performance was
                                   9
                                       deficient; that counsel made errors so serious that counsel was not functioning as the “counsel”
                                  10
                                       guaranteed by the Sixth Amendment. Id. at 687. To do this, a petitioner must show that counsel’s
                                  11
                                       representation fell below an objective standard of reasonableness. Id. at 688. The relevant inquiry
                                  12
Northern District of California




                                       is not what defense counsel could have done, but rather whether the choices made by defense
 United States District Court




                                  13
                                       counsel were reasonable. See Babbitt v. Calderon, 151 F.3d 1170, 1173 (9th Cir. 1998). Judicial
                                  14
                                       scrutiny of a counsel’s performance is highly deferential, “a court must indulge a strong
                                  15
                                       presumption that counsel’s conduct falls within the wide range of reasonable professional
                                  16
                                       assistance; that is, the defendant must overcome the presumption that, under the circumstances, the
                                  17
                                       challenged action ‘might be considered sound trial strategy.’” Strickland, 466 U.S. at 689
                                  18
                                       (citation omitted). The purpose of the Sixth Amendment’s effective assistance guarantee is not to
                                  19
                                       improve the quality of legal representation, but simply to ensure that criminal defendants receive a
                                  20
                                       fair trial. Id. Therefore, a review of ineffective assistance claims must find counsel’s conduct “so
                                  21
                                       undermined the proper functioning of the adversarial process that the trial cannot be relied on as
                                  22
                                       having produced a just result,” as opposed to “second-guess[ing] counsel’s assistance after
                                  23
                                       conviction or adverse sentence.” Id. at 686.
                                  24
                                              Strickland’s second prong requires a petitioner to show that counsel’s errors were so
                                  25
                                       serious as to deprive the defendant of a fair trial, in which the result is reliable. Strickland, 466
                                  26
                                       U.S. at 688. To show prejudice, a petitioner must demonstrate that there is a reasonable
                                  27
                                  28                                                      14
                                   1
                                       probability that, but for counsel’s unprofessional errors, the result of the proceeding would have
                                   2
                                       been different; a reasonable probability is a probability sufficient to undermine confidence in the
                                   3
                                       outcome. Id. at 694. Where a petitioner is challenging his conviction, the appropriate question is
                                   4
                                       “‘whether there is a reasonable probability that, absent the errors, the fact finder would have had a
                                   5
                                       reasonable doubt respecting guilt.’” Luna v. Cambra, 306 F.3d 954, 961 (9th Cir. 2002) (quoting
                                   6
                                       Strickland, 466 U.S. at 695).
                                   7
                                              When analyzing ineffective assistance of counsel claims under the § 2254(d), a federal
                                   8
                                       habeas court employs a doubly deferential standard. Cullen v. Pinholster, 563 U.S. 170, 189–90
                                   9
                                       (2011); Knowles v. Mirzayance, 556 U.S. 111, 112 (2009). For a federal habeas court reviewing
                                  10
                                       a state court’s determination, the pivotal question is not whether defense counsel’s performance
                                  11
                                       fell below the Strickland standard, but whether the state court’s application of the Strickland
                                  12
Northern District of California




                                       standard to that performance was reasonable. Harrington v. Richter, 562 U.S. 86, 100–01 (2011).
 United States District Court




                                  13
                                                          a. Trial counsel’s failure to object to the trial court’s response to a jury
                                  14                         question

                                  15          Petitioner claims that his trial counsel was ineffective for failing to object to the trial

                                  16   court’s response to a jury question. Petitioner’s claim fails because he has not shown that

                                  17   counsel’s failure to object was unreasonable, or that he was prejudiced by it.

                                  18          To succeed under the first prong of the Strickland ineffective assistance of counsel

                                  19   standard, Petitioner must show that his trial counsel’s performance was deficient. Petitioner has

                                  20   not shown that counsel’s conduct fell outside of the wide range of reasonable professional

                                  21   assistance. See Strickland, 466 U.S. at 689. In fact, for the reasons discussed in Part 2(b) supra, it

                                  22   is entirely reasonable that an attorney in Petitioner’s trial counsel’s position could have thought

                                  23   that an objection to the trial court’s response would have been overruled. Petitioner’s trial counsel

                                  24   knew that the jury had been instructed on the heat of passion defense, that counsel had already

                                  25   given a closing argument on that defense, and that the jury had not asked a question about that

                                  26   defense. Under those circumstances, a reasonable lawyer could easily have thought the objection

                                  27   Petitioner now seeks was not worth bringing.

                                  28                                                     15
                                   1
                                              Perhaps most importantly, Petitioner has not shown that there is a reasonable probability
                                   2
                                       that, but for counsel’s failure to object, the result of the proceeding would have been different.
                                   3
                                       See Strickland, 466 U.S. at 694. As discussed, Petitioner can only speculate that the verdict
                                   4
                                       rendered would have been different if the trial court made the change that Petitioner claims was
                                   5
                                       necessary. Petitioner is not entitled to federal habeas relief on this claim because the state court’s
                                   6
                                       rejection of the claim cannot be said to be an objectively unreasonable application of Strickland.
                                   7
                                       See 28 U.S.C. § 2254.
                                   8
                                              Because Petitioner has not shown that his trial counsel’s performance was deficient for
                                   9
                                       failing to object to the trial court’s response to the jury question, and because he has not shown
                                  10
                                       prejudice from that failure, Petitioner’s claim fails.
                                  11
                                                          b. Trial counsel’s failure to investigate and present evidence supporting the
                                  12                         heat of passion defense
Northern District of California
 United States District Court




                                  13          Petitioner claims that his trial counsel failed to investigate and present evidence supporting

                                  14   the heat of passion defense. Specifically, Petitioner points to his trial counsel’s failure: (1) to find

                                  15   a videotape of Petitioner discussing the emotional toll his sister’s rape had on him at a youth

                                  16   development program in 2002; and (2) to investigate and present mental health expert testimony

                                  17   regarding Petitioner’s cognitive ability at the time of the murder. Because these two grounds have

                                  18   different procedural histories, this Court addresses each piece of evidence separately.

                                  19                               i. Videotape

                                  20          Petitioner alleges his trial counsel failed to investigate a videotape which purported to

                                  21   show Petitioner telling his youth development program that his sister’s rape was “the worst thing

                                  22   that ever happened to him.” Am. Pet. at 22. According to Petitioner, he and his family told

                                  23   Petitioner’s trial counsel about the existence of a videotape that showed Petitioner making this

                                  24   statement. Id. Petitioner’s family provided his trial counsel with a videotape that purportedly

                                  25   contained the relevant footage, but an inspection of the videotape revealed no such statement. Id.

                                  26   Thus, trial counsel “concluded that no such footage existed and did not investigate further.” Id.

                                  27   Later, trial counsel discovered that another person had possession of the correct

                                  28                                                      16
                                   1
                                       videotape. Id. at 23.
                                   2
                                               Petitioner’s claim fails because he does not show that counsel’s performance was deficient.
                                   3
                                       When assessing whether trial counsel’s failure to continue to investigate, a reviewing court cannot
                                   4
                                       let the benefit of hindsight cloud its judgment; it must view the facts and circumstances as known
                                   5
                                       to the trial counsel at the time of trial. Thus, this court cannot let the fact that the correct videotape
                                   6
                                       may have been discovered after the opportunity to present it at trial had passed cloud its judgment.
                                   7
                                       The relevant question is whether it was unreasonable for trial counsel to cease pursuit of the
                                   8
                                       videotape evidence after discovering that the videotape Petitioner’s family gave her did not
                                   9
                                       contain the relevant footage. It was not.
                                  10
                                               It is entirely reasonable that a lawyer could conclude, based on the absence of the relevant
                                  11
                                       statement on the videotape that her client gave her, that the desired footage did not exist. And
                                  12
Northern District of California




                                       even if it did exist, counsel could reasonably have concluded that the statement regarding the
 United States District Court




                                  13
                                       effect of his sister’s rape on him was cumulative of Petitioner’s testimony at trial.
                                  14
                                               Petitioner also fails to show that he was prejudiced by his trial counsel’s performance. The
                                  15
                                       California Court of Appeal found that the inability to show the correct videotape at trial did not
                                  16
                                       prejudice Petitioner:
                                  17
                                                      As evidence of appellant’s state of mind at the time of the shooting, the
                                  18           videotape was cumulative, as well as remote in time. No matter how powerful
                                               the videotape may have been, it simply is not probable that viewing it would
                                  19           have altered the jury’s assessment that the circumstances leading to appellant’s
                                  20           shooting of [the victim] did not constitute provocation legally sufficient to
                                               reduce the degree of appellant’s crime. This is particularly true in light of
                                  21           appellant’s own admission that his reaction to the circumstances was
                                               excessive.
                                  22
                                       People v. Allen, slip op. at 15. The state court was addressing the videotape in the context of a
                                  23
                                       review of the trial court’s denial of Petitioner’s motion for a new trial, but referred to this
                                  24
                                       determination in finding that Petitioner was not prejudiced by his trial counsel’s failure to find the
                                  25
                                       correct video before the end of trial. Id. at 17. This Court agrees. Because the videotape footage
                                  26
                                       was cumulative of Petitioner’s own testimony and remote in time from the offense, it simply
                                  27
                                  28                                                      17
                                   1
                                       cannot be said that there is a reasonable probability that, but for trial counsel’s failure to locate and
                                   2
                                       introduce the video footage, the result of the proceeding would have been different. See
                                   3
                                       Strickland, 466 U.S. at 694.
                                   4
                                               Petitioner is not entitled to federal habeas relief on this claim because he has not shown
                                   5
                                       that trial counsel’s performance was deficient or that it prejudiced him.
                                   6
                                                                   ii. Expert Testimony
                                   7
                                               Petitioner claims that his trial counsel was ineffective for failing to investigate and present
                                   8
                                       mental health expert testimony at trial. Respondent argues that the claim is procedurally barred,
                                   9
                                       but this Court need not decide whether it is because the claim is without merit.
                                  10
                                               Petitioner alleges that he was suffering peritraumatic dissociation (sometimes called a
                                  11
                                       “dissociative state”) at the time of the offense. This assertion arises out of a declaration made by
                                  12
Northern District of California




                                       Dr. Karen Franklin, a forensic psychologist. Petitioner’s counsel retained Dr. Franklin in 2015 to
 United States District Court




                                  13
                                       conduct a “limited case review” regarding whether “Mr. Allen might have been overwhelmed with
                                  14
                                       emotion at the moment he shot [the victim].” Am. Pet., Ex. A at 2. Dr. Franklin described her
                                  15
                                       investigation as follows:
                                  16
                                               In conducting my analysis, I reviewed several documents provided to me by Ms.
                                  17           Covin. These included a “factual summary” written her [sic], the transcripts of
                                               trial testimony of Patrick Allen and his sister, Spice Allen, a letter from Mr.
                                  18           Allen's trial attorney, William DuBois, to the presentencing probation officer (to
                                               which was attached a letter from an individual named Macheo Payne, and letters
                                  19
                                               from Mr. Allen to his sister and to the victim’s mother.
                                  20
                                               On November 23, 2015, I met with Mr. Allen in a private room at Solano State
                                  21           Prison for a period of approximately 3.25 hours. I collected information from him
                                               regarding his history and the circumstances of the offense.
                                  22
                                       Id. As a result of her investigation, Dr. Franklin stated that she could have testified at Petitioner’s
                                  23
                                       trial that “there is a reasonable possibility that he was in a dissociative state at the time of the
                                  24
                                       offense.” Id. at 7.
                                  25
                                               Dr. Franklin’s declaration is not enough to establish prejudice under the second prong of
                                  26
                                       the Strickland framework. First, Dr. Franklin herself notes that this declaration is only
                                  27
                                  28                                                      18
                                   1
                                       speculative. As she puts it: “[o]nly Mr. Allen can know with certainty whether he was actually in
                                   2
                                       such a dissociative, ‘trance-like’ state at the time of the offense.” Id. Further, she does not state
                                   3
                                       that, based on her investigation, there is a probability or likelihood that Petitioner suffered from
                                   4
                                       peritraumatic dissociation; only that it is possible. Second, Petitioner has not shown that expert
                                   5
                                       testimony such as Dr. Franklin’s could not be rebutted. If Petitioner’s trial counsel had called a
                                   6
                                       mental health expert to testify, the prosecution could have done the same, or could have delivered
                                   7
                                       an effective cross examination to discredit the defense’s expert.
                                   8
                                              To show prejudice, Petitioner must demonstrate that there is a reasonable probability that,
                                   9
                                       but for counsel’s unprofessional errors, the result of the proceeding would have been different.
                                  10
                                       See Strickland, 466 U.S. at 694. He does not. Here, the jury found enough evidence of malice
                                  11
                                       aforethought, premeditation, and deliberation to convict Petitioner of first degree murder. The
                                  12
Northern District of California




                                       declaration of a forensic psychologist almost eleven years after the date of the offense about the
 United States District Court




                                  13
                                       “possibility” that Petitioner was in a dissociative state is not enough to demonstrate a reasonable
                                  14
                                       probability that the outcome of the trial would have been different had this testimony been
                                  15
                                       introduced.
                                  16
                                              Petitioner is not entitled to federal habeas relief on this claim because he has not shown
                                  17
                                       that he was prejudiced by his trial counsel’s failure to investigate and present mental health expert
                                  18
                                       testimony.
                                  19
                                                          c. Trial counsel’s failure to object to prosecutorial misconduct
                                  20
                                              Petitioner claims that trial counsel was ineffective for failing to object to prosecutorial
                                  21
                                       misconduct during the closing argument. The claim is without merit because Petitioner has not
                                  22
                                       shown prejudice from the prosecutor’s comments at closing.
                                  23
                                              The gravamen of Petitioner’s claim is that the prosecutor gave a closing argument based on
                                  24
                                       CALCRIM No. 570, which Petitioner argues misstated California law. So, according to
                                  25
                                       Petitioner, the prosecutor’s comments also amounted to a misstatement of California law. But as
                                  26
                                       already discussed, the instructions did not rise to the level of constitutional error, or prejudice
                                  27
                                  28                                                      19
                                   1
                                       Petitioner.
                                   2
                                               The California Court of Appeal addressed the prosecutor’s statements in the context of
                                   3
                                       Petitioner’s claims of instructional error. It stated:
                                   4
                                                        We need not determine whether appellant’s argument is correct, because
                                   5           even assuming for the sake of argument that the instruction should have been
                                               modified, we are convinced, given the record in this case, that any error was
                                   6           harmless beyond a reasonable doubt. We reach this conclusion for several
                                               reasons. First, the prosecutor clarified in closing argument that what is required is
                                   7
                                               not that “everybody would” be caused to act rashly, or that “absolutely that’s the
                                   8           same thing I would do if I was [sic] in that situation,” but rather whether the
                                               provocation “probably would have caused a person of average disposition to . . .
                                   9           act rashly”—that is, whether it is “possible” that a person of average disposition
                                               “would . . . have acted in a similar fashion.” Appellant’s trial counsel stressed the
                                  10           same point in his own closing argument. Thus, to the extent that the word
                                               “would” in the instruction was ambiguous, as appellant argues, both counsel made
                                  11
                                               it clear to the jury that the intended meaning was the one advocated by appellant.
                                  12           (See People v. Bordelon (2008) 162 Cal.App.4th 1311, 1321–1322 [in
Northern District of California




                                               determining whether there is reasonable likelihood that jury understood
 United States District Court




                                  13           instruction in manner complained of on appeal, reviewing court considers not
                                               only language of instruction at issue, but also arguments of counsel].)
                                  14
                                       People v. Allen, slip op. at 10 (footnote omitted). Put simply, the state court found that the
                                  15
                                       prosecution’s comments did not amount to a misstatement of California law or prejudice
                                  16
                                       Petitioner. This Court agrees.
                                  17
                                               Petitioner has not shown that there is a reasonable probability that, had trial counsel
                                  18
                                       objected to the prosecutor’s comments, the objection would have been sustained and the result of
                                  19
                                       the proceeding would have been different. See Strickland, 466 U.S. at 694. Petitioner is not
                                  20
                                       entitled to federal habeas relief on this claim.
                                  21
                                               3.      Ineffective Assistance of Counsel on Appeal
                                  22
                                               Petitioner raises three claims for relief based on ineffective assistance of counsel on appeal.
                                  23
                                       He alleges: (1) counsel’s failure to raise a claim of prosecutorial misconduct during argument
                                  24
                                       amounted to ineffective assistance; (2) counsel’s failure to raise a claim of instructional error
                                  25
                                       amounted to ineffective assistance; and (3) counsel’s failure to challenge the denial of Petitioner’s
                                  26
                                       new trial motion in the California Supreme Court amounted to ineffective assistance.
                                  27
                                  28                                                      20
                                   1
                                              The Due Process Clause of the Fourteenth Amendment guarantees a criminal defendant the
                                   2
                                       effective assistance of counsel on his first appeal as of right. Evitts v. Lucey, 469 U.S. 387, 391–
                                   3
                                       405 (1985).5 Claims of ineffective assistance of appellate counsel are reviewed according to the
                                   4
                                       standard set out in Strickland, 466 U.S. 668 (1984). First, the petitioner must show that counsel’s
                                   5
                                       performance was objectively unreasonable, which in the appellate context requires the petitioner
                                   6
                                       to demonstrate that counsel acted unreasonably in failing to discover and brief a merit-worthy
                                   7
                                       issue. Smith, 528 U.S. at 285; Moormann, 628 F.3d at 1106. Second, the petitioner must show
                                   8
                                       prejudice, which in this context means that the petitioner must demonstrate a reasonable
                                   9
                                       probability that, but for appellate counsel’s failure to raise the issue, the petitioner would have
                                  10
                                       prevailed in his appeal. Smith, 528 U.S. at 285–86; Moormann, 628 F.3d at 1106.
                                  11
                                              It is important to note that appellate counsel does not have a constitutional duty to raise
                                  12
Northern District of California




                                       every nonfrivolous issue requested by defendant. See Jones v. Barnes, 463 U.S. 745, 751–54
 United States District Court




                                  13
                                       (1983); Gerlaugh v. Stewart, 129 F.3d 1027, 1045 (9th Cir. 1997); Miller, 882 F.2d at 1434 n.10.
                                  14
                                       “[T]he weeding out of weaker issues is widely recognized as one of the hallmarks of effective
                                  15
                                       appellate advocacy.” Miller, 882 F.2d at 1434. Appellate counsel therefore will frequently remain
                                  16
                                       above an objective standard of competence and have caused his client no prejudice for having
                                  17
                                       declined to raise a weak issue. Id.
                                  18
                                                          a. Appellate counsel’s failure to raise a claim of prosecutorial misconduct
                                  19
                                              Petitioner claims that his appellate counsel was ineffective for failing to raise a claim of
                                  20
                                       prosecutorial misconduct on appeal. The claim is virtually indistinguishable from his claim of
                                  21
                                       ineffective assistance of trial counsel for failure to object to prosecutorial misconduct, and is
                                  22
                                       similarly without merit.
                                  23
                                              First, Petitioner has not shown that his appellate counsel acted unreasonably in failing to
                                  24

                                  25          5
                                                Although the right to the effective assistance of counsel at trial is guaranteed to state
                                  26   criminal defendants by the Sixth Amendment as applied to the states through the Fourteenth, the
                                       Sixth Amendment does not address a defendant’s rights on appeal; the right to effective state
                                  27   appellate counsel is derived purely from the Fourteenth Amendment’s due process guarantee. See
                                       Evitts, 469 U.S. at 392.
                                  28                                                     21
                                   1
                                       bring this claim. It is noteworthy that Petitioner did not cite to any case law or other sources of
                                   2
                                       standard appellate practice that support a finding that counsel acted unreasonably in failing to raise
                                   3
                                       this issue. See Smith, 528 U.S. at 285. Regardless, it was entirely reasonable for appellate
                                   4
                                       counsel to have assessed this claim as one not worth raising. See Jones, 463 U.S. at 751 (stating
                                   5
                                       that no Supreme Court precedent has held “that the indigent defendant has a constitutional right to
                                   6
                                       compel appointed counsel to press nonfrivolous points requested by the client, if counsel, as a
                                   7
                                       matter of professional judgment, decides not to present those points.”). As noted earlier, the claim
                                   8
                                       was not one with much of a likelihood of success on appeal.
                                   9
                                               Second, Petitioner has not shown that he was prejudiced by counsel’s failure. To succeed
                                  10
                                       under the second prong of the Strickland test, Petitioner must show that there is a reasonable
                                  11
                                       probability that counsel would have succeeded if they brought the claim at issue on appeal. See
                                  12
Northern District of California




                                       Smith, 528 U.S. at 285–86. The California Court of Appeal’s decision instead suggests that the
 United States District Court




                                  13
                                       claim would have been rejected on appeal. That court specifically referenced the statements of the
                                  14
                                       prosecutor in holding that there was no instructional error. See People v. Allen, slip op. at 10.
                                  15
                                       Petitioner is not entitled to federal habeas relief on this claim.
                                  16
                                                           b. Appellate counsel’s failure to raise a claim of instructional error
                                  17
                                               Petitioner claims that his appellate counsel was ineffective for failure to raise a claim of
                                  18
                                       instructional error on appeal. This Court notes at the outset that the instructional error claim at
                                  19
                                       issue — CALCRIM No. 570 — was raised appeal to the California Court of Appeal, so the claim
                                  20
                                       is facially moot. See People v. Allen, at 9–11. But even if this Court construes this claim as
                                  21
                                       asserting that counsel brought the instructional error claim ineffectively, it fails because Petitioner
                                  22
                                       has not proffered any argument that would have succeeded on appeal. In order to succeed on a
                                  23
                                       claim of ineffective assistance of counsel on appeal, a petitioner must show not only that their
                                  24
                                       appellate counsel was unreasonable for failing to bring a meritorious issue, but also that there is a
                                  25
                                       reasonable probability that they would have prevailed had that claim been raised. Smith, 528 U.S.
                                  26
                                       at 285–86. Because Petitioner did not proffer any iteration of this argument that would probably
                                  27
                                  28                                                      22
                                   1
                                       have succeeded on appeal, there is no latitude for this Court to find that Petitioner’s counsel was
                                   2
                                       ineffective. Petitioner is not entitled to federal habeas relief on this claim.
                                   3
                                                          c. Appellate counsel’s failure to challenge the denial of Petitioner’s new trial
                                   4                         motion in the California Supreme Court

                                   5          Petitioner cursorily claims that appellate counsel was ineffective for failing to challenge

                                   6   the denial of his new trial motion in his petition for review to the California Supreme Court. This

                                   7   claim is without merit.

                                   8          Petitioner brought a motion for new trial after he discovered the videotape discussed in

                                   9   Part 2.b.i. The trial court denied that motion, finding that the videotape did not constitute new

                                  10   evidence as required under the applicable California law, was cumulative, and was unlikely to

                                  11   cause a different result at a new trial. See People v. Allen, at 14–15. The California Court of

                                  12   Appeal reviewed this denial under the applicable abuse of discretion standard, and found that
Northern District of California
 United States District Court




                                  13   “[t]he trial court’s reasoning was fully consonant with the applicable legal standards.” Id. at 15.

                                  14            It simply cannot be said that it was unreasonable for appellate counsel to think that raising

                                  15   this claim in his petition for review to the California Supreme Court would have made his petition

                                  16   less persuasive. Nor can it be said that there is a reasonable probability that Petitioner would have

                                  17   prevailed had counsel brought the claim to the California Supreme Court in his petition for

                                  18   discretionary review. See Smith, 528 U.S. at 285–86. Petitioner is not entitled to federal habeas

                                  19   relief on this claim

                                  20                                              CONCLUSION

                                  21          For the foregoing reasons, the petition for a writ of habeas corpus is DENIED. And

                                  22   pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of appealability

                                  23   (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that “reasonable jurists
                                       would find the district court’s assessment of the constitutional claims debatable or wrong.” Slack
                                  24
                                       v. McDaniel, 529 U.S. 473, 484 (2000).
                                  25
                                              ///
                                  26
                                              ///
                                  27
                                  28                                                      23
